DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 06/15/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub 2016/0056057; hereinafter Yu) and Murtagian et al. (PG Pub 2019/0182955; hereinafter Murtagian).


    PNG
    media_image1.png
    334
    603
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 1A through Fig. 2C (Fig. 1I provided above), Yu teaches a method for fabricating a semiconductor package (see claim limitations below) the method comprising:  
forming a release layer 104 on a first carrier substrate 102; forming an etch stop 106 layer on the release layer:  5forming a first redistribution layer 131 on the etch stop layer, the first redistribution layer comprising a plurality of first wires 132 and a first insulation layer 134 surrounding the plurality of first wires; forming a first semiconductor chip 120 on the first redistribution layer: forming an interconnect structure 124 between the first redistribution layer and the first semiconductor 10chip; forming a second carrier substrate 232 (para [0054];  see Fig. 2C) on the first semiconductor chip: removing the first carrier substrate, the release layer, and the etch stop layer; and removing the second carrier substrate (para [0039-0055]).
Although, Yu teaches forming an interconnect structure 124 (para [0024]; “pad”) between the first redistribution layer and the first semiconductor 10chip, he does not explicitly teach the interconnect structure comprises a solder ball. 
However, in the same field of endeavor, Murtagian teaches/recognizes an interconnect structure may include, but is not limited to contact pads or solder balls (para [0034]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to simply substitute the pad of Yu, for the solder ball as taught by Murtagian, to facilitate electrically coupling between a package and an external electronic component (para [0034]).
Regarding claim 4, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches forming a metal layer 108 (para [0017]) on the etch stop layer (see Fig. 1A), the metal layer comprising a material (para [0017]; “108 may be made of copper, titanium, nickel, gold, the like, or a combination thereof “) that is different from a material of the etch stop layer (titanium nitride; see claim 3 above).  
Regarding claim 5, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches the metal layer 108 and the plurality of first wires 132 comprise a same material (see para [0017] and [0031]-provided below in part).
(para [0017]; “108 may be made of copper, titanium, nickel, gold, the like, or a combination thereof “) that is different from a material of the etch stop layer (titanium nitride; see claim 3 above).  
(para [0031]; “132 may be formed of a conductive material, such as copper, aluminum, titanium, the like, or a combination thereof.  
Regarding claim 8, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches forming a second semiconductor chip 212A on the first semiconductor chip (indirectly), wherein the second carrier substrate 232 is formed on the second semiconductor chip (see Fig. 2C).  
Regarding claim 9, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches  20forming a via 110 adjacent to the first semiconductor chip 120 and spaced apart from the first semiconductor chip in a direction of a top surface of the first carrier substrate (102,104,106);  28Attorney Docket No. 8111 S-742 (SIP 190222US)wherein the second semiconductor chip 212A is connected to the via (see Fig. 2C).  
	Regarding claim 10, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches forming a second redistribution layer 202,204,206,208 on the first semiconductor chip 120 (indirectly), the second 5redistribution layer comprising a plurality of second wires 204,206,208 and a second insulation layer 202 surrounding the plurality of second wires (see Fig. 2C).  
Regarding claim 11, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches forming a second semiconductor chip 212B on the second redistribution layer 202,204,206,208, 10wherein the second carrier substrate is formed on the second semiconductor chip (see Fig. 2C).

	
2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Murtagian, as applied to claim 1 above, and further in view of Raley et al. (PG Pub 2019/0341257; hereinafter Raley).
Regarding claim 2, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches the release layer 104 has a first etch selectivity (unique to the adhesive material composition; see para [0014-0015]); the etch stop layer 106 has a second etch selectivity (unique to the dielectric material composition; see para [0014-0015]) that is smaller than the first etch selectivity; and the etch stop layer comprises metal; (Regarding claim 3) wherein the etch stop layer comprises Ti.  
Although, Yu teaches the etch stop layer comprises “silicon nitride or silicon oxide” (para [0016]), he does not explicitly teach the etch stop layer comprises a metal (Ti) or that the second etch selectivity is smaller than the first etch selectivity.
In the same field of endeavor, Raley, teaches an etch stop layer 225 may be comprised of silicon oxide, silicon nitride or titanium nitride (para [0023]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yu’s silicon (nitride or oxide) etch stop material composition for that of titanium nitride, as taught by Raley, for the purpose of choosing a suitable and well recognized etch stop layer material composition (para [0023]).
	Note: since the material compositions taught in the combined invention are that of the claims, the 
	
claimed limitation “the second etch selectivity is smaller than the first etch selectivity” is considered taught; since the etch selectivity would be an inherent property of the material composition of the aforementioned layers.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Murtagian, as applied to claim 1 above, and further in view of Liu et al. (PG Pub 2016/0248037; hereinafter Liu).
Regarding claim 6, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches the release layer 104 (para [0015]; “104 may be formed of a glue) and the first insulation layer 134 (para [0030]; 134 can be a polymer or an epoxy), he does not explicitly teach they “comprise 10a same material.”
In the same field of endeavor, refer to Fig. 11, Liu teaches a semiconductor device (title) comprising: an encapsulation material 7; wherein the encapsulation encapsulation material 7 is an UV glue. For example, the encapsulation glue 7 is an epoxy resin (para [0049]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have both the release layer and the first insulation layer) comprise 10a same material, as taught by Liu, to reduce the costs associated with manufacturing by using the same materials.

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Murtagian, as applied to claim 1 above, and further in view of Shieh et al. (PG Pub 2016/0049441; hereinafter Shieh).
Regarding claim 7, refer to the figures cited above, in the combination of Yu and Murtagian, Yu teaches the etch stop layer 104 has a thickness (see Fig. 1I), he does not explicitly teach the “thickness of the etch stop layer is in a range of about 100 nm to about 500 nm.”
In the same field of endeavor, refer to Fig. 1, Shieh teaches a semiconductor device (title) comprising: an etch stop layer 14 (para [0023]); wherein a thickness of the etch stop layer is in a range of about 100 nm to about 500 nm (para [0023]; “less than 200 nm”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the etch stop layer to be less than 200 nm, as taught by Shieh, to “provide sufficient protection” (para [0023]).

 5.	Claims 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub 2016/0056057; hereinafter Yu), Murtagian et al. (PG Pub 2019/0182955; hereinafter Murtagian), Liu et al. (PG Pub 2016/0248037; hereinafter Liu) and Raley et al. (PG Pub 2019/0341257; hereinafter Raley).
Regarding claim 12, refer to Fig. 1A through Fig. 2C (Fig. 1I provided above), Yu teaches a method for fabricating a semiconductor package (see claim limitations below) the method comprising:  forming a release layer 104 on a first carrier substrate 102: forming an etch stop layer 106 on the release layer;  15forming a first redistribution layer 131 on the etch stop layer, the first redistribution layer comprising a plurality of first wires 132 and a first insulation layer 134 surrounding the plurality of first wires; forming a first semiconductor chip 120 on the first redistribution layer; forming an interconnect structure 124 between the first redistribution layer and the first semiconductor 20chip; forming a molding layer 130 that covers the first semiconductor chip; and 29Attorney Docket No. 8111 S-742 (SIP 190222US)removing the first carrier substrate, the release layer, and the etch stop layer (para [0039-0055]).
Although, Yu teaches forming an interconnect structure 124 (para [0024]; “pad”) between the first redistribution layer and the first semiconductor 10chip, he does not explicitly teach the interconnect structure comprises a solder ball. 
However, in the same field of endeavor, Murtagian teaches/recognizes an interconnect structure may include, but is not limited to contact pads or solder balls (para [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to simply substitute the pad of Yu, for the solder ball as taught by Murtagian, to facilitate electrically coupling between a package and an external electronic component (para [0034]).
Although, Yu teaches the release layer 104 (para [0015]; “104 may be formed of a glue) and the first insulation layer 134 (para [0030]; 134 can be a polymer or an epoxy) comprise 10a same material, he does not explicitly teach they “comprise 10a same material.”
In the same field of endeavor, refer to Fig. 11, Liu teaches a semiconductor device (title) comprising: an encapsulation material 7; wherein the encapsulation encapsulation material 7 is an UV glue. For example, the encapsulation glue 7 is an epoxy resin (para [0049]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have both the release layer and the first insulation layer) comprise 10a same material, as taught by Liu, to reduce the costs associated with manufacturing by using the same materials.
Even though, Yu teaches the etch stop layer comprises “silicon nitride or silicon oxide” (para [0016]), he does not explicitly teach the etch stop layer comprises a metal (Ti).
In the same field of endeavor, Raley, teaches an etch stop layer 225 may be comprised of silicon oxide, silicon nitride or titanium nitride (para [0023]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yu’s silicon (nitride or oxide) etch stop material composition for that of titanium nitride, as taught by Raley, for the purpose of choosing a suitable and well recognized etch stop layer material composition (para [0023]).
Regarding claim 13, refer to the figures cited above, in the combination of Yu, Murtagian, Liu and Raley, Raley teaches the etch stop layer 106 comprises Ti (para [0023]).  
Regarding claim 14, refer to the figures cited above, in the combination of Yu, Murtagian, Liu and Raley, Yu and Raley teach forming a metal layer 108 (para [0016]) “108 may be made of copper, titanium, nickel, gold, the like, or a combination thereof”-Yu) on the etch stop layer (see Fig. 1I), the metal layer comprising a material that is different from a material of the etch stop layer 106 (para [0023]; “titanium nitride”-Raley).
Regarding claim 15, refer to the figures cited above, in the combination of Yu, Murtagian, Liu and Raley, Yu teaches the metal layer 108 and the plurality of first wires 132 comprise a same material (see para [0017] and [0031]-provided below in part).
(para [0017]; “108 may be made of copper, titanium, nickel, gold, the like, or a combination thereof “) that is different from a material of the etch stop layer (titanium nitride; see claim 3 above).  
(para [0031]; “132 may be formed of a conductive material, such as copper, aluminum, titanium, the like, or a combination thereof.  
Regarding claim 17, refer to the figures cited above, in the combination of Yu, Murtagian, Liu and Raley, Yu teaches forming a second semiconductor chip 212A on the first semiconductor chip 120 (see Fig. 2C).
Regarding claim 18, refer to Fig. 1A through Fig. 2C (Fig. 1I provided above), Yu teaches a method for fabricating a semiconductor package (see claim limitations below) the method comprising:  forming a release layer 104 on a first carrier substrate 102; forming an etch stop layer 106 comprising metal on the release layer (see Fig. 1I); forming a first redistribution layer 131 on the etch stop layer (see Fig. 1I), the first redistribution layer comprising a plurality of first wires 132 and a first insulation layer 134 surrounding the plurality of first wires (see Fig. 1I); forming a first semiconductor chip 120 on the first redistribution layer (see Fig. 1I); 5forming an interconnect structure 124 solder ball between the first redistribution layer and the first semiconductor chip (see Fig. 1I); forming a molding layer 130 that covers the first semiconductor chip (see Fig. 1I); forming a second carrier substrate 232 on the molding layer (see Fig. 2C); and removing the first carrier substrate, the release layer, and the etch stop layer; and  10removing the second carrier substrate (para [0039-0055]), wherein the release layer and the first insulation layer comprise a same material.  
Although, Yu teaches the etch stop layer comprises “silicon nitride or silicon oxide” (para [0016]), he does not explicitly teach the etch stop layer comprises a metal (Ti).
In the same field of endeavor, Raley, teaches an etch stop layer 225 may be comprised of silicon oxide, silicon nitride or titanium nitride (para [0023]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yu’s silicon (nitride or oxide) etch stop material composition for that of titanium nitride, as taught by Raley, for the purpose of choosing a suitable and well recognized etch stop layer material composition (para [0023]).
Although, Yu teaches forming an interconnect structure 124 (para [0024]; “pad”) between the first redistribution layer and the first semiconductor 10chip, he does not explicitly teach the interconnect structure comprises a solder ball. 
However, in the same field of endeavor, Murtagian teaches/recognizes an interconnect structure may include, but is not limited to contact pads or solder balls (para [0034]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to simply substitute the pad of Yu, for the solder ball as taught by Murtagian, to facilitate electrically coupling between a package and an external electronic component (para [0034]).
Although, Yu teaches the release layer 104 (para [0015]; “104 may be formed of a glue) and the first insulation layer 134 (para [0030]; 134 can be a polymer or an epoxy), he does not explicitly teach they “comprise 10a same material.”
In the same field of endeavor, refer to Fig. 11, Liu teaches a semiconductor device (title) comprising: an encapsulation material 7; wherein the encapsulation encapsulation material 7 is an UV glue. For example, the encapsulation glue 7 is an epoxy resin (para [0049]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have both the release layer and the first insulation layer) comprise 10a same material, as taught by Liu, to reduce the costs associated with manufacturing by using the same materials.
Regarding claim 19, refer to the figures cited above, in the combination of Yu, Murtagian, Liu and Raley, Raley, teaches the etch stop layer 106 comprises Ti (para [0023]).  

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, Murtagian, Liu and Raley, as applied to claim 12 above, and further in view of Cheng et al. (PG Pub 2018/0033745; hereinafter Cheng).
Regarding claim 16, refer to the figures cited above, in the combination of Yu, Murtagian, Liu and Raley, Yu teaches the metal layer 108, he does not teach “a thickness of the metal layer is in a range of about 50 nm to about 350 nm.”
In the same field of endeavor, Cheng teaches a semiconductor device (title) comprising: a metal layer 350 (para [0036]), wherein a thickness of the metal layer is in a range of about 50 nm to about 350 nm (para [0036]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal layer range between 50 nm to about 350 nm, as taught by Cheng, to keep the size of the device from being larger than it needs to be (para [0023]).

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, Murtagian, Liu and Raley, as applied to claim 18 above, and further in view of Shieh et al. (PG Pub 2016/0049441; hereinafter Shieh).
Regarding claim 20, refer to the figures cited above, in the combination of Yu, Murtagian, Liu and Raley, Yu teaches the etch stop layer 104 has a thickness (see Fig. 1I), he does not explicitly teach the “thickness of the etch stop layer is in a range of about 100 nm to about 500 nm.”
In the same field of endeavor, refer to Fig. 1, Shieh teaches a semiconductor device (title) comprising: an etch stop layer 14 (para [0023]); wherein a thickness of the etch stop layer is in a range of about 100 nm to about 500 nm (para [0023]; “less than 200 nm”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the etch stop layer to be less than 200 nm, as taught by Shieh, to “provide sufficient protection” (para [0023]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895